                         Case 17-11375-BLS         Doc 3631       Filed 01/28/19        Page 1 of 1

                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE

In re:                                                                 )   Chapter 11
                                                                       )
 TK Holdings Inc., et. al.,                                            )   Case No. 17-11375 (BLS)
                                                                       )
                       Debtors.                                        )   (Jointly Administered)
 AUTOMOTIVE COALITION FOR TRAFFIC SAFETY, INC.,                        )
                                                                       )
                                 Plaintiff,                            )
                                                                       )
                    v.                                                 )   Adversary Proceeding No. 18-50274 (BLS)
                                                                       )
 TK HOLDINGS INC.,                                                     )
                                                                       )
                                Defendant.                             )

                                  MOTION AND ORDER FOR ADMISSION PRO HAC VICE

Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission pro hac vice of James R.
Ferguson, Esq. to represent Automotive Coalition for Traffic Safety, Inc. in this adversary proceeding.
                                                          KLEHR HARRISON HARVEY BRANZBURG LLP
                                                           /s/ Sally E. Veghte
                                                          Sally E. Veghte (DE Bar No. 4762)
                                                          919 Market Street, Suite 1000
                                                          Wilmington, Delaware 19801
                                                          Telephone: (302) 426-1189
                                                          Email: sveghte@klehr.com

                         CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am admitted, practicing and in good
standing as a member of the Bar of the State of Illinois and submit to the disciplinary jurisdiction of this Court for any
alleged misconduct which occurs in the preparation or course of this action. I also certify that I am generally familiar with
this Court’s Local Rules and with Standing Order for District Court Fund revised 8/31/16. I further certify that the annual
fee of $25.00 has been paid to the Clerk of Court for District Court.

                                                          /s/ James R. Ferguson
                                                          James R. Ferguson, Esq.
                                                          Mayer Brown LLP
                                                          71 S. Wacker Drive
                                                          Chicago, Illinois 60606
                                                          Telephone: (312) 782-0600
                                                          Email: jferguson@mayerbrown.com

                                              ORDER GRANTING MOTION
         IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.




                   Dated: January 28th, 2019                   BRENDAN L. SHANNON
                   Wilmington, Delaware                        UNITED STATES BANKRUPTCY JUDGE

PHIL1 7426353v.1
